Securities and Exchange Commission Washington, D.C. 20549 Schedule 13E-3 (Amendment No. 4) Transaction Statement Under Section 13(e) of the Securities Exchange Act of 1934 Computer Horizons Corp. (Name of the Issuer) Computer Horizons Corp. (Name of Person Filing Statement) Common Stock ($0.10 Par Value) (Title of Class of Securities) 205908304 (CUSIP Number of Class of Securities) Dennis J. Conroy Computer Horizons Corp. 2001 Route 46 East Suite 310 Parsippany, New Jersey07054 (973) 257-5030 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Person Filing Statement) This statement is filed in connection with (check the appropriate box): (a) x The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. (b) o The filing of a registration statement under the Securities Act of 1933. (c) o A tender offer. (d) o None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies:o Check the following box if the filing is a final amendment reporting the results of the transaction: o Calculation of Filing Fee: Transaction Valuation Amount of Filing Fee $23,660.84 $4.63 * The amount of the filing fee, calculated in accordance with Rule 0-11(b) of the Securities Exchange Act of 1934, equals one fiftieth of one percent of the transaction value. oCheck the box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $4.63 Form or Registration No.: Schedule 13E-3 Filing Party: Computer Horizons Corp. Date Filed: August 26, 2008 Introduction This
